Title: To James Madison from William Lee, 19 October 1807
From: Lee, William
To: Madison, James



Bordeaux October 19. 1807

Invoice of One Puncheon Best Champain Prime old Brandy, at least 15 Years old, from Cognac, augmented to 4th Proof, shipped on board the Ship Susan, Capt. Howard on acct of James Madison Esqr. Secretary of State; consigned to the Collector of NewYork, David Gelston.
V. LV. 11 Puncheon. Brandy, containing 50 1/ 2 Velts @ 360 frs. pr. 27 Velts} 673:33Cognac }More value of 4 Velts Spirits put upon each 60 velts of Brandy, to raise it to the 4th proof, in all 3 1/ 2 Velts, at 180 frs. pr. 27 Velts}23:33frs. 696:66Charges Vizt.at Cognac, as followsfor preparing the Casks & having put it up30:00for Carriage to Pons10:00Stamps & Postage:90Commission, 2 1/ 2 % on 737:5614:7555:65at Bordeaux, vizt.freight from Cognac28:00Boat hire5:00Permit, Storage, Brokers fees &c.4:5037:5093:15frs.789:81






Errors Excepted

Wm. Lee

